Exhibit 10.2

EXHIBIT A

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of June [  ], 2006, by and among Microfield Group, Inc., an Oregon
corporation (the “Company”), and the investors signatory hereto (each a
“Investor” and collectively, the “Investors”).

This Agreement is made pursuant to the Securities Purchase Agreement, dated as
of the date hereof among the Company and the Investors (the “Purchase
Agreement”).

The Company and the Investors hereby agree as follows:


1.             DEFINITIONS. CAPITALIZED TERMS USED AND NOT OTHERWISE DEFINED
HEREIN THAT ARE DEFINED IN THE PURCHASE AGREEMENT WILL HAVE THE MEANINGS GIVEN
SUCH TERMS IN THE PURCHASE AGREEMENT. AS USED IN THIS AGREEMENT, THE FOLLOWING
TERMS HAVE THE RESPECTIVE MEANINGS SET FORTH IN THIS SECTION 1:

“Advice” has the meaning set forth in Section 6(d).

“Effective Date” means, as to a Registration Statement, the date on which such
Registration Statement is first declared effective by the Commission.

“Effectiveness Date” means (a) with respect to the initial Registration
Statement required to be filed under Section 2(a), the earlier of: (a)(i) the
90th day following the Closing Date; provided, that, if the Commission reviews
and has written comments to the filed Registration Statement that would require
the filing of a pre-effective amendment thereto with the Commission, then the
Effectiveness Date under this clause (a)(i) shall be the 120th day following the
Closing Date, and (ii) the fifth Trading Day following the date on which the
Company is notified by the Commission that the initial Registration Statement
will not be reviewed or is no longer subject to further review and comments;
(b) with respect to any additional Registration Statements that may be required
pursuant to Section 2(b), the earlier of (i) the 90th day following (x) if such
Registration Statement is required because the Commission shall have notified
the Company in writing that certain Registrable Securities were not eligible for
inclusion on a previously filed Registration Statement, the date or time on
which the Commission shall indicate as being the first date or time that such
Registrable Securities may then be included in a Registration Statement, or
(y) if such Registration Statement is required for a reason other than as
described in (x) above, the date on which the Company first knows, or reasonably
should have known, that such additional Registration Statement(s) is required;
provided, that, if the Commission reviews and has written comments to a
Registration Statement filed under Section 2(b) that would require the filing of
a pre-effective amendment thereto with the Commission, then the Effectiveness
Date under this clause (b)(i) for such Registration Statement shall be the
120th day following the date that the Company first knows, or reasonably should
have known, that such additional Registration Statement is required under such
Section, and (ii) the fifth Trading Day following the date on which the Company
is notified by the


--------------------------------------------------------------------------------




Commission that such additional Registration Statement will not be reviewed or
is no longer subject to further review and comments; and (c) with respect to a
Registration Statement required to be filed under Section 2(c), the earlier of:
(c)(i) the 90th day following the date on which the Company becomes eligible to
utilize Form S-3 to register the resale of Common Stock; provided, that, if the
Commission reviews and has written comments to such filed Registration Statement
that would require the filing of a pre-effective amendment thereto with the
Commission, then the Effectiveness Date under this clause (c)(i) shall be the
120th day following the date on which the Company becomes eligible to utilize
Form S-3 to register the resale of Common Stock, and (ii) the fifth Trading Day
following the date on which the Company is notified by the Commission that the
initial Registration Statement will not be reviewed or is no longer subject to
further review and comments.

“Effectiveness Period” has the meaning set forth in Section 2(a).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Filing Date” means (a) with respect to the initial Registration Statement
required to be filed under Section 2(a), the 30th day following the Closing
Date; (b) with respect to any additional Registration Statements that may be
required pursuant to Section 2(b), the 30th day following (x) if such
Registration Statement is required because the Commission shall have notified
the Company in writing that certain Registrable Securities were not eligible for
inclusion on a previously filed Registration Statement, the date or time on
which the Commission shall indicate as being the first date or time that such
Registrable Securities may then be included in a Registration Statement, or
(y) if such Registration Statement is required for a reason other than as
described in (x) above, the date on which the Company first knows, or reasonably
should have known, that such additional Registration Statement(s) is required;
and (c) with respect to a Registration Statement required to be filed under
Section 2(c), the 30th day following the date on which the Company becomes
eligible to utilize Form S-3 to register the resale of Common Stock; provided,
that in no event shall the Filing Date for any Registration Statement required
to be filed pursuant to subsections (b) or (c) above be prior to the Effective
Date of the initial Registration Statement filed in accordance with subsection
(a) above.

“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.

“Indemnified Party” has the meaning set forth in Section 5(c).

“Indemnifying Party” has the meaning set forth in Section 5(c).

“Losses” has the meaning set forth in Section 5(a).

“New York Courts” means the state and federal courts sitting in the City of New
York, Borough of Manhattan.

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

2


--------------------------------------------------------------------------------




“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

“Registrable Securities” means: (i) the Shares, (ii) the Warrant Shares and
(iii) any securities issued or issuable upon any stock split, dividend or other
distribution, recapitalization or similar event, or any exercise price
adjustment with respect to any of the securities referenced in (i) or
(ii) above, without regard to any limitations on the exercise of Warrants.

“Registration Statement” means the initial registration statement required to be
filed in accordance with Section 2(a) and any additional registration
statement(s) required to be filed under Section 2(b) and 2(c), including (in
each case) the Prospectus, amendments and supplements to such registration
statements or Prospectus, including pre- and post-effective amendments, all
exhibits thereto, and all material incorporated by reference or deemed to be
incorporated by reference therein.

“Required Holders” means the holders of at least a majority of the Registrable
Securities.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Securities Act” means the Securities Act of 1933, as amended.

“Shares” means the shares of Common Stock issued or issuable to the Investors
pursuant to the Purchase Agreement.

“Warrants” means the Common Stock purchase warrants issued or issuable to the
Investors pursuant to the Purchase Agreement and to any placement agent
identified in Schedule 3.1(u) to the Purchase Agreement in accordance with the
terms of the engagement or similar agreements between the Company and any such
agents.

3


--------------------------------------------------------------------------------




“Warrant Shares” means the shares of Common Stock issued or issuable upon
exercise of the Warrants.


2.             REGISTRATION.


(A)           ON OR PRIOR TO EACH FILING DATE, THE COMPANY SHALL PREPARE AND
FILE WITH THE COMMISSION A REGISTRATION STATEMENT COVERING THE RESALE OF ALL
REGISTRABLE SECURITIES NOT ALREADY COVERED BY AN EXISTING AND EFFECTIVE
REGISTRATION STATEMENT FOR AN OFFERING TO BE MADE ON A CONTINUOUS BASIS PURSUANT
TO RULE 415, ON FORM S-1 (OR ON SUCH OTHER FORM APPROPRIATE FOR SUCH PURPOSE).
SUCH REGISTRATION STATEMENT SHALL CONTAIN (EXCEPT IF OTHERWISE REQUIRED PURSUANT
TO WRITTEN COMMENTS RECEIVED FROM THE COMMISSION UPON A REVIEW OF SUCH
REGISTRATION STATEMENT) THE “PLAN OF DISTRIBUTION” ATTACHED HERETO AS ANNEX A.
THE COMPANY SHALL CAUSE SUCH REGISTRATION STATEMENT TO BE DECLARED EFFECTIVE
UNDER THE SECURITIES ACT AS SOON AS POSSIBLE BUT, IN ANY EVENT, NO LATER THAN
ITS EFFECTIVENESS DATE, AND SHALL USE ITS REASONABLE BEST EFFORTS TO KEEP SUCH
REGISTRATION STATEMENT CONTINUOUSLY EFFECTIVE UNDER THE SECURITIES ACT UNTIL ALL
REGISTRABLE SECURITIES COVERED BY SUCH REGISTRATION STATEMENT HAVE BEEN SOLD OR
MAY BE SOLD WITHOUT VOLUME RESTRICTIONS PURSUANT TO RULE 144(K) AS DETERMINED BY
THE COUNSEL TO THE COMPANY PURSUANT TO A WRITTEN OPINION LETTER TO SUCH EFFECT,
ADDRESSED AND ACCEPTABLE TO THE COMPANY’S TRANSFER AGENT AND THE AFFECTED
HOLDERS (THE “EFFECTIVENESS PERIOD”). BY 5:00 P.M. (NEW YORK CITY TIME) ON THE
EFFECTIVE DATE, THE COMPANY SHALL FILE WITH THE COMMISSION IN ACCORDANCE WITH
RULE 424 UNDER THE SECURITIES ACT THE FINAL PROSPECTUS TO BE USED IN CONNECTION
WITH SALES PURSUANT TO SUCH REGISTRATION STATEMENT (WHETHER OR NOT SUCH FILING
IS TECHNICALLY REQUIRED UNDER SUCH RULE).


(B)           IF FOR ANY REASON THE COMMISSION DOES NOT PERMIT ALL OF THE
REGISTRABLE SECURITIES TO BE INCLUDED IN THE REGISTRATION STATEMENT FILED
PURSUANT TO SECTION 2(A), OR FOR ANY OTHER REASON ANY OUTSTANDING REGISTRABLE
SECURITIES ARE NOT THEN COVERED BY AN EFFECTIVE REGISTRATION STATEMENT, THEN THE
COMPANY SHALL PREPARE AND FILE BY THE FILING DATE FOR SUCH REGISTRATION
STATEMENT, AN ADDITIONAL REGISTRATION STATEMENT COVERING THE RESALE OF ALL
REGISTRABLE SECURITIES NOT ALREADY COVERED BY AN EXISTING AND EFFECTIVE
REGISTRATION STATEMENT FOR AN OFFERING TO BE MADE ON A CONTINUOUS BASIS PURSUANT
TO RULE 415, ON FORM S-1 (OR ON SUCH OTHER FORM APPROPRIATE FOR SUCH PURPOSE).
EACH SUCH REGISTRATION STATEMENT SHALL CONTAIN (EXCEPT IF OTHERWISE REQUIRED
PURSUANT TO WRITTEN COMMENTS RECEIVED FROM THE COMMISSION UPON A REVIEW OF SUCH
REGISTRATION STATEMENT) THE “PLAN OF DISTRIBUTION” ATTACHED HERETO AS ANNEX A.
THE COMPANY SHALL CAUSE EACH SUCH REGISTRATION STATEMENT TO BE DECLARED
EFFECTIVE UNDER THE SECURITIES ACT AS SOON AS POSSIBLE BUT, IN ANY EVENT, BY ITS
EFFECTIVENESS DATE, AND SHALL USE ITS REASONABLE BEST EFFORTS TO KEEP SUCH
REGISTRATION STATEMENT CONTINUOUSLY EFFECTIVE UNDER THE SECURITIES ACT DURING
THE ENTIRE EFFECTIVENESS PERIOD. BY 5:00 P.M. (NEW YORK CITY TIME) ON THE
EFFECTIVE DATE OF SUCH REGISTRATION STATEMENT, THE COMPANY SHALL FILE WITH THE
COMMISSION IN ACCORDANCE WITH RULE 424 UNDER THE SECURITIES ACT THE FINAL
PROSPECTUS TO BE USED IN CONNECTION WITH SALES PURSUANT TO SUCH REGISTRATION
STATEMENT (WHETHER OR NOT SUCH FILING IS TECHNICALLY REQUIRED UNDER SUCH RULE).


(C)           PROMPTLY FOLLOWING ANY DATE ON WHICH THE COMPANY BECOMES ELIGIBLE
TO USE A REGISTRATION STATEMENT ON FORM S-3 TO REGISTER THE REGISTRABLE
SECURITIES FOR RESALE, THE COMPANY SHALL FILE A REGISTRATION STATEMENT ON
FORM S-3 COVERING THE REGISTRABLE SECURITIES (OR A POST-EFFECTIVE AMENDMENT ON
FORM S-3 TO THE THEN EFFECTIVE REGISTRATION STATEMENT) AND SHALL

4


--------------------------------------------------------------------------------





CAUSE SUCH REGISTRATION STATEMENT TO BE DECLARED EFFECTIVE AS SOON AS POSSIBLE
THEREAFTER, BUT IN ANY EVENT PRIOR TO THE EFFECTIVENESS DATE THEREFOR. SUCH
REGISTRATION STATEMENT SHALL CONTAIN (EXCEPT IF OTHERWISE REQUIRED PURSUANT TO
WRITTEN COMMENTS RECEIVED FROM THE COMMISSION UPON A REVIEW OF SUCH REGISTRATION
STATEMENT) THE “PLAN OF DISTRIBUTION” ATTACHED HERETO AS ANNEX A. THE COMPANY
SHALL CAUSE SUCH REGISTRATION STATEMENT TO BE DECLARED EFFECTIVE UNDER THE
SECURITIES ACT AS SOON AS POSSIBLE BUT, IN ANY EVENT, BY ITS EFFECTIVENESS DATE,
AND SHALL USE ITS REASONABLE BEST EFFORTS TO KEEP SUCH REGISTRATION STATEMENT
CONTINUOUSLY EFFECTIVE UNDER THE SECURITIES ACT DURING THE ENTIRE EFFECTIVENESS
PERIOD. BY 5:00 P.M. (NEW YORK CITY TIME) ON THE EFFECTIVE DATE OF SUCH
REGISTRATION STATEMENT, THE COMPANY SHALL FILE WITH THE COMMISSION IN ACCORDANCE
WITH RULE 424 UNDER THE SECURITIES ACT THE FINAL PROSPECTUS TO BE USED IN
CONNECTION WITH SALES PURSUANT TO SUCH REGISTRATION STATEMENT (WHETHER OR NOT
SUCH FILING IS TECHNICALLY REQUIRED UNDER SUCH RULE).


(D)           IF: (I) A REGISTRATION STATEMENT IS NOT FILED ON OR PRIOR TO ITS
FILING DATE (IF THE COMPANY FILES A REGISTRATION STATEMENT WITHOUT AFFORDING THE
HOLDERS THE OPPORTUNITY TO REVIEW AND COMMENT ON THE SAME AS REQUIRED BY
SECTION 3(A) HEREOF, THE COMPANY SHALL NOT BE DEEMED TO HAVE SATISFIED THIS
CLAUSE (I)), OR (II) A REGISTRATION STATEMENT IS NOT DECLARED EFFECTIVE BY THE
COMMISSION ON OR PRIOR TO ITS REQUIRED EFFECTIVENESS DATE, OR IF BY THE BUSINESS
DAY IMMEDIATELY FOLLOWING THE EFFECTIVE DATE THE COMPANY SHALL NOT HAVE FILED A
“FINAL” PROSPECTUS FOR THE REGISTRATION STATEMENT WITH THE COMMISSION UNDER
RULE 424(B) IN ACCORDANCE WITH SECTION 2(A), 2(B) OR 2(C) HEREIN, AS THE CASE
MAY BE (WHETHER OR NOT SUCH A PROSPECTUS IS TECHNICALLY REQUIRED BY SUCH RULE),
OR (III) AFTER ITS EFFECTIVE DATE, WITHOUT REGARD FOR THE REASON THEREUNDER OR
EFFORTS THEREFOR, SUCH REGISTRATION STATEMENT CEASES FOR ANY REASON TO BE
EFFECTIVE AND AVAILABLE TO THE HOLDERS AS TO ALL REGISTRABLE SECURITIES TO WHICH
IT IS REQUIRED TO COVER AT ANY TIME PRIOR TO THE EXPIRATION OF ITS EFFECTIVENESS
PERIOD FOR MORE THAN AN AGGREGATE OF 30 TRADING DAYS (WHICH NEED NOT BE
CONSECUTIVE) (ANY SUCH FAILURE OR BREACH BEING REFERRED TO AS AN “EVENT,” AND
FOR PURPOSES OF CLAUSES (I) OR (II) THE DATE ON WHICH SUCH EVENT OCCURS, OR FOR
PURPOSES OF CLAUSE (III) THE DATE WHICH SUCH 30 TRADING DAY-PERIOD IS EXCEEDED,
BEING REFERRED TO AS “EVENT DATE”), THEN IN ADDITION TO ANY OTHER RIGHTS THE
HOLDERS MAY HAVE HEREUNDER OR UNDER APPLICABLE LAW:  ON SUCH EVENT DATE AND ON
EACH MONTHLY ANNIVERSARY OF EACH SUCH EVENT DATE (IF THE APPLICABLE EVENT SHALL
NOT HAVE BEEN CURED BY SUCH DATE) UNTIL THE APPLICABLE EVENT IS CURED THE
COMPANY SHALL PAY TO EACH HOLDER, AS PARTIAL LIQUIDATED DAMAGES AND NOT AS A
PENALTY, AN AMOUNT IN CASH EQUAL TO 1.0% OF THE AGGREGATE INVESTMENT AMOUNT PAID
BY SUCH HOLDER FOR SHARES PURSUANT TO THE PURCHASE AGREEMENT. THE PARTIES AGREE
THAT THE COMPANY WILL NOT BE LIABLE FOR LIQUIDATED DAMAGES UNDER THIS SECTION IN
RESPECT OF THE WARRANTS. IN NO EVENT WILL THE COMPANY BE LIABLE FOR DAMAGES IN
EXCESS OF 1.0% OF THE AGGREGATE INVESTMENT AMOUNT OF THE HOLDERS IN ANY 30-DAY
PERIOD AND THE MAXIMUM AGGREGATE LIQUIDATED DAMAGES PAYABLE TO A HOLDER UNDER
THIS SECTION 2(D) SHALL NOT EXCEED TEN PERCENT (10%) OF THE AGGREGATE INVESTMENT
AMOUNT PAID BY SUCH HOLDER PURSUANT TO THE PURCHASE AGREEMENT. THE PARTIAL
LIQUIDATED DAMAGES PURSUANT TO THE TERMS HEREOF SHALL APPLY ON A DAILY PRO-RATA
BASIS FOR ANY PORTION OF A MONTH PRIOR TO THE CURE OF AN EVENT, EXCEPT IN THE
CASE OF THE FIRST EVENT DATE.


(E)           EACH HOLDER AGREES TO FURNISH TO THE COMPANY A COMPLETED
QUESTIONNAIRE IN THE FORM ATTACHED TO THIS AGREEMENT AS ANNEX B (A “SELLING
HOLDER QUESTIONNAIRE”). THE COMPANY SHALL NOT BE REQUIRED TO INCLUDE THE
REGISTRABLE SECURITIES OF A HOLDER IN A REGISTRATION STATEMENT AND SHALL NOT BE
REQUIRED TO PAY ANY LIQUIDATED OR OTHER DAMAGES UNDER SECTION 2(D) TO ANY HOLDER
WHO FAILS TO FURNISH TO THE COMPANY A FULLY COMPLETED SELLING HOLDER
QUESTIONNAIRE

5


--------------------------------------------------------------------------------





AT LEAST FIVE TRADING DAYS PRIOR TO THE FILING DATE (SUBJECT TO THE REQUIREMENTS
SET FORTH IN SECTION 3(A)).


(F)            SUBJECT TO SECTION 5 HEREOF, THE REQUIRED HOLDERS SHALL HAVE THE
RIGHT TO SELECT ONE LEGAL COUNSEL TO REVIEW AND OVERSEE ANY REGISTRATION
PURSUANT TO THIS SECTION 2 (“LEGAL COUNSEL”), WHICH SHALL BE SCHULTE ROTH &
ZABEL LLP OR SUCH OTHER COUNSEL AS THEREAFTER DESIGNATED BY THE REQUIRED
HOLDERS. THE COMPANY AND LEGAL COUNSEL SHALL REASONABLY COOPERATE WITH EACH
OTHER IN PERFORMING THE COMPANY’S OBLIGATIONS UNDER THIS AGREEMENT.


3.             REGISTRATION PROCEDURES.

In connection with the Company’s registration obligations hereunder, the Company
shall:


(A)           NOT LESS THAN FOUR TRADING DAYS PRIOR TO THE FILING OF A
REGISTRATION STATEMENT OR ANY RELATED PROSPECTUS OR ANY AMENDMENT OR SUPPLEMENT
THERETO, THE COMPANY SHALL FURNISH TO EACH HOLDER AND LEGAL COUNSEL COPIES OF
THE “SELLING STOCKHOLDERS” SECTION OF SUCH DOCUMENT, THE “PLAN OF DISTRIBUTION”
AND ANY RISK FACTOR CONTAINED IN SUCH DOCUMENT THAT ADDRESSES SPECIFICALLY THIS
TRANSACTION OR THE SELLING STOCKHOLDERS, AS PROPOSED TO BE FILED WHICH DOCUMENTS
WILL BE SUBJECT TO THE REVIEW OF SUCH HOLDER AND LEGAL COUNSEL  THE COMPANY
SHALL NOT FILE A REGISTRATION STATEMENT, ANY PROSPECTUS OR ANY AMENDMENTS OR
SUPPLEMENTS THERETO IN WHICH THE “SELLING STOCKHOLDER” SECTION THEREOF DIFFERS
IN ANY MATERIAL RESPECT FROM THE DISCLOSURE RECEIVED FROM A HOLDER IN ITS
SELLING HOLDER QUESTIONNAIRE (AS AMENDED OR SUPPLEMENTED).


(B)           (I)  PREPARE AND FILE WITH THE COMMISSION SUCH AMENDMENTS,
INCLUDING POST-EFFECTIVE AMENDMENTS, TO EACH REGISTRATION STATEMENT AND THE
PROSPECTUS USED IN CONNECTION THEREWITH AS MAY BE NECESSARY TO KEEP SUCH
REGISTRATION STATEMENT CONTINUOUSLY EFFECTIVE AS TO THE APPLICABLE REGISTRABLE
SECURITIES FOR ITS EFFECTIVENESS PERIOD AND PREPARE AND FILE WITH THE COMMISSION
SUCH ADDITIONAL REGISTRATION STATEMENTS IN ORDER TO REGISTER FOR RESALE UNDER
THE SECURITIES ACT ALL OF THE REGISTRABLE SECURITIES; (II) CAUSE THE RELATED
PROSPECTUS TO BE AMENDED OR SUPPLEMENTED BY ANY REQUIRED PROSPECTUS SUPPLEMENT,
AND AS SO SUPPLEMENTED OR AMENDED TO BE FILED PURSUANT TO RULE 424;
(III) RESPOND AS PROMPTLY AS REASONABLY POSSIBLE TO ANY COMMENTS RECEIVED FROM
THE COMMISSION WITH RESPECT TO EACH REGISTRATION STATEMENT OR ANY AMENDMENT
THERETO AND, AS PROMPTLY AS REASONABLY POSSIBLE PROVIDE THE HOLDERS TRUE AND
COMPLETE COPIES OF ALL CORRESPONDENCE FROM AND TO THE COMMISSION RELATING TO
SUCH REGISTRATION STATEMENT THAT WOULD NOT RESULT IN THE DISCLOSURE TO THE
HOLDERS OF MATERIAL AND NON-PUBLIC INFORMATION CONCERNING THE COMPANY; AND
(IV) COMPLY IN ALL MATERIAL RESPECTS WITH THE PROVISIONS OF THE SECURITIES ACT
AND THE EXCHANGE ACT WITH RESPECT TO THE REGISTRATION STATEMENTS AND THE
DISPOSITION OF ALL REGISTRABLE SECURITIES COVERED BY EACH REGISTRATION
STATEMENT.


(C)           NOTIFY THE HOLDERS AND LEGAL COUNSEL AS PROMPTLY AS REASONABLY
POSSIBLE (AND, IN THE CASE OF (I)(A) BELOW, NOT LESS THAN THREE TRADING DAYS
PRIOR TO SUCH FILING AND, IN THE CASE OF (V) BELOW, NOT LESS THAN THREE TRADING
DAYS PRIOR TO THE FINANCIAL STATEMENTS IN ANY REGISTRATION STATEMENT BECOMING
INELIGIBLE FOR INCLUSION THEREIN) AND (IF REQUESTED BY ANY SUCH PERSON) CONFIRM
SUCH NOTICE IN WRITING NO LATER THAN ONE TRADING DAY FOLLOWING THE DAY (I)(A) 

6


--------------------------------------------------------------------------------





WHEN A PROSPECTUS OR ANY PROSPECTUS SUPPLEMENT OR POST-EFFECTIVE AMENDMENT TO A
REGISTRATION STATEMENT IS PROPOSED TO BE FILED; (B) WHEN THE COMMISSION NOTIFIES
THE COMPANY WHETHER THERE WILL BE A “REVIEW” OF SUCH REGISTRATION STATEMENT AND
WHENEVER THE COMMISSION COMMENTS IN WRITING ON SUCH REGISTRATION STATEMENT (THE
COMPANY SHALL PROVIDE TRUE AND COMPLETE COPIES THEREOF AND ALL WRITTEN RESPONSES
THERETO TO EACH OF THE HOLDERS THAT PERTAIN TO THE HOLDERS AS A SELLING
STOCKHOLDER OR TO THE PLAN OF DISTRIBUTION, BUT NOT INFORMATION WHICH THE
COMPANY BELIEVES WOULD CONSTITUTE MATERIAL AND NON-PUBLIC INFORMATION); AND
(C) WITH RESPECT TO EACH REGISTRATION STATEMENT OR ANY POST-EFFECTIVE AMENDMENT,
WHEN THE SAME HAS BECOME EFFECTIVE; (II) OF ANY REQUEST BY THE COMMISSION OR ANY
OTHER FEDERAL OR STATE GOVERNMENTAL AUTHORITY FOR AMENDMENTS OR SUPPLEMENTS TO A
REGISTRATION STATEMENT OR PROSPECTUS OR FOR ADDITIONAL INFORMATION; (III) OF THE
ISSUANCE BY THE COMMISSION OF ANY STOP ORDER SUSPENDING THE EFFECTIVENESS OF A
REGISTRATION STATEMENT COVERING ANY OR ALL OF THE REGISTRABLE SECURITIES OR THE
INITIATION OF ANY PROCEEDINGS FOR THAT PURPOSE; (IV) OF THE RECEIPT BY THE
COMPANY OF ANY NOTIFICATION WITH RESPECT TO THE SUSPENSION OF THE QUALIFICATION
OR EXEMPTION FROM QUALIFICATION OF ANY OF THE REGISTRABLE SECURITIES FOR SALE IN
ANY JURISDICTION, OR THE INITIATION OR THREATENING OF ANY PROCEEDING FOR SUCH
PURPOSE; AND (V) OF THE OCCURRENCE OF ANY EVENT OR PASSAGE OF TIME THAT MAKES
THE FINANCIAL STATEMENTS INCLUDED IN A REGISTRATION STATEMENT INELIGIBLE FOR
INCLUSION THEREIN OR ANY STATEMENT MADE IN SUCH REGISTRATION STATEMENT OR
PROSPECTUS OR ANY DOCUMENT INCORPORATED OR DEEMED TO BE INCORPORATED THEREIN BY
REFERENCE UNTRUE IN ANY MATERIAL RESPECT OR THAT REQUIRES ANY REVISIONS TO SUCH
REGISTRATION STATEMENT, PROSPECTUS OR OTHER DOCUMENTS SO THAT, IN THE CASE OF
SUCH REGISTRATION STATEMENT OR THE PROSPECTUS, AS THE CASE MAY BE, IT WILL NOT
CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY MATERIAL
FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN,
IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING.


(D)           USE ITS REASONABLE BEST EFFORTS TO AVOID THE ISSUANCE OF, OR, IF
ISSUED, OBTAIN THE WITHDRAWAL OF (I) ANY ORDER SUSPENDING THE EFFECTIVENESS OF A
REGISTRATION STATEMENT, OR (II) ANY SUSPENSION OF THE QUALIFICATION (OR
EXEMPTION FROM QUALIFICATION) OF ANY OF THE REGISTRABLE SECURITIES FOR SALE IN
ANY JURISDICTION, AT THE EARLIEST PRACTICABLE MOMENT.


(E)           FURNISH TO EACH HOLDER, WITHOUT CHARGE, AT LEAST ONE CONFORMED
COPY OF EACH REGISTRATION STATEMENT AND EACH AMENDMENT THERETO AND ALL EXHIBITS
TO THE EXTENT REQUESTED BY SUCH PERSON (INCLUDING THOSE PREVIOUSLY FURNISHED)
PROMPTLY AFTER THE FILING OF SUCH DOCUMENTS WITH THE COMMISSION.


(F)            PROMPTLY DELIVER TO EACH HOLDER, WITHOUT CHARGE, AS MANY COPIES
OF EACH PROSPECTUS OR PROSPECTUSES (INCLUDING EACH FORM OF PROSPECTUS) AND EACH
AMENDMENT OR SUPPLEMENT THERETO AS SUCH PERSONS MAY REASONABLY REQUEST. THE
COMPANY HEREBY CONSENTS TO THE USE OF SUCH PROSPECTUS AND EACH AMENDMENT OR
SUPPLEMENT THERETO BY EACH OF THE SELLING HOLDERS IN CONNECTION WITH THE
OFFERING AND SALE OF THE REGISTRABLE SECURITIES COVERED BY SUCH PROSPECTUS AND
ANY AMENDMENT OR SUPPLEMENT THERETO.


(G)           PRIOR TO ANY PUBLIC OFFERING OF REGISTRABLE SECURITIES, REGISTER
OR QUALIFY SUCH REGISTRABLE SECURITIES FOR OFFER AND SALE UNDER THE SECURITIES
OR BLUE SKY LAWS OF ALL JURISDICTIONS WITHIN THE UNITED STATES, TO KEEP EACH
SUCH REGISTRATION OR QUALIFICATION (OR EXEMPTION THEREFROM) EFFECTIVE DURING THE
EFFECTIVENESS PERIOD AND TO DO ANY AND ALL OTHER ACTS OR THINGS NECESSARY OR
ADVISABLE TO ENABLE THE DISPOSITION IN SUCH JURISDICTIONS OF THE REGISTRABLE

7


--------------------------------------------------------------------------------





SECURITIES COVERED BY THE REGISTRATION STATEMENTS; PROVIDED, THAT THE COMPANY
SHALL NOT BE REQUIRED TO QUALIFY GENERALLY TO DO BUSINESS IN ANY JURISDICTION
WHERE IT IS NOT THEN SO QUALIFIED, SUBJECT THE COMPANY TO ANY MATERIAL TAX IN
ANY SUCH JURISDICTION WHERE IT IS NOT THEN SO SUBJECT OR FILE A GENERAL CONSENT
TO SERVICE OF PROCESS IN ANY SUCH JURISDICTION. THE COMPANY SHALL PROMPTLY
NOTIFY LEGAL COUNSEL AND EACH HOLDER WHO HOLDS REGISTRABLE SECURITIES OF THE
RECEIPT BY THE COMPANY OF ANY NOTIFICATION WITH RESPECT TO THE SUSPENSION OF THE
REGISTRATION OR QUALIFICATION OF ANY OF THE REGISTRABLE SECURITIES FOR SALE
UNDER THE SECURITIES OR BLUE SKY LAWS OF ANY JURISDICTION IN THE UNITED STATES
OR ITS RECEIPT OF ACTUAL NOTICE OF THE INITIATION OR THREATENING OF ANY
PROCEEDING FOR SUCH PURPOSE.


(H)           COOPERATE WITH THE HOLDERS TO FACILITATE THE TIMELY PREPARATION
AND DELIVERY OF CERTIFICATES REPRESENTING REGISTRABLE SECURITIES TO BE DELIVERED
TO A TRANSFEREE PURSUANT TO THE REGISTRATION STATEMENTS, WHICH CERTIFICATES
SHALL BE FREE, TO THE EXTENT PERMITTED BY THE PURCHASE AGREEMENT, OF ALL
RESTRICTIVE LEGENDS, AND TO ENABLE SUCH REGISTRABLE SECURITIES TO BE IN SUCH
DENOMINATIONS AND REGISTERED IN SUCH NAMES AS ANY SUCH HOLDERS MAY REQUEST.


(I)            UPON THE OCCURRENCE OF ANY EVENT CONTEMPLATED BY SECTION 3(C)(V),
AS PROMPTLY AS REASONABLY POSSIBLE, PREPARE A SUPPLEMENT OR AMENDMENT, INCLUDING
A POST-EFFECTIVE AMENDMENT, TO THE AFFECTED REGISTRATION STATEMENTS OR A
SUPPLEMENT TO THE RELATED PROSPECTUS OR ANY DOCUMENT INCORPORATED OR DEEMED TO
BE INCORPORATED THEREIN BY REFERENCE, AND FILE ANY OTHER REQUIRED DOCUMENT SO
THAT, AS THEREAFTER DELIVERED, NO REGISTRATION STATEMENT NOR ANY PROSPECTUS WILL
CONTAIN AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT
REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN, IN
LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING.


(J)            THE COMPANY MAY REQUIRE EACH SELLING HOLDER TO FURNISH TO THE
COMPANY A CERTIFIED STATEMENT AS TO THE NUMBER OF SHARES OF COMMON STOCK
BENEFICIALLY OWNED BY SUCH HOLDER AND THE PERSON THEREOF THAT HAS VOTING AND
DISPOSITIVE CONTROL OVER THE SHARES. DURING ANY PERIODS THAT THE COMPANY IS
UNABLE TO MEET ITS OBLIGATIONS HEREUNDER WITH RESPECT TO THE REGISTRATION OF THE
REGISTRABLE SECURITIES SOLELY BECAUSE ANY HOLDER FAILS TO FURNISH SUCH
INFORMATION WITHIN THREE TRADING DAYS OF THE COMPANY’S REQUEST, ANY LIQUIDATED
DAMAGES THAT ARE ACCRUING AT SUCH TIME AS TO SUCH HOLDER ONLY SHALL BE TOLLED
AND ANY EVENT THAT MAY OTHERWISE OCCUR SOLELY BECAUSE OF SUCH DELAY SHALL BE
SUSPENDED AS TO SUCH HOLDER ONLY, UNTIL SUCH INFORMATION IS DELIVERED TO THE
COMPANY.


(K)           THE COMPANY SHALL USE ITS BEST EFFORTS EITHER TO (I) CAUSE ALL THE
REGISTRABLE SECURITIES COVERED BY A REGISTRATION STATEMENT TO BE LISTED ON EACH
SECURITIES EXCHANGE ON WHICH SECURITIES OF THE SAME CLASS OR SERIES ISSUED BY
THE COMPANY ARE THEN LISTED, IF ANY, IF THE LISTING OF SUCH REGISTRABLE
SECURITIES IS THEN PERMITTED UNDER THE RULES OF SUCH EXCHANGE, OR (II) SECURE
DESIGNATION AND QUOTATION OF ALL THE REGISTRABLE SECURITIES COVERED BY A
REGISTRATION STATEMENT ON THE NASDAQ CAPITAL MARKET AND, WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, TO USE ITS BEST EFFORTS TO ARRANGE FOR AT LEAST TWO
MARKET MAKERS TO REGISTER WITH THE NATIONAL ASSOCIATION OF SECURITIES
DEALERS, INC. (“NASD”) AS SUCH WITH RESPECT TO SUCH REGISTRABLE SECURITIES. THE
COMPANY SHALL PAY ALL FEES AND EXPENSES IN CONNECTION WITH SATISFYING ITS
OBLIGATION UNDER THIS SECTION 3(K).

8


--------------------------------------------------------------------------------



(L)            IF REQUESTED BY A HOLDER, THE COMPANY SHALL (I) AS SOON AS
PRACTICABLE INCORPORATE IN A PROSPECTUS SUPPLEMENT OR POST-EFFECTIVE AMENDMENT
SUCH INFORMATION AS AN INVESTOR REASONABLY REQUESTS TO BE INCLUDED THEREIN
RELATING TO THE SALE AND DISTRIBUTION OF REGISTRABLE SECURITIES, INCLUDING,
WITHOUT LIMITATION, INFORMATION WITH RESPECT TO THE NUMBER OF REGISTRABLE
SECURITIES BEING OFFERED OR SOLD, THE PURCHASE PRICE BEING PAID THEREFOR AND ANY
OTHER TERMS OF THE OFFERING OF THE REGISTRABLE SECURITIES TO BE SOLD IN SUCH
OFFERING; (II) AS SOON AS PRACTICABLE MAKE ALL REQUIRED FILINGS OF SUCH
PROSPECTUS SUPPLEMENT OR POST-EFFECTIVE AMENDMENT AFTER BEING NOTIFIED OF THE
MATTERS TO BE INCORPORATED IN SUCH PROSPECTUS SUPPLEMENT OR POST-EFFECTIVE
AMENDMENT; AND (III) AS SOON AS PRACTICABLE, SUPPLEMENT OR MAKE AMENDMENTS TO
ANY REGISTRATION STATEMENT IF REASONABLY REQUESTED BY A HOLDER HOLDING ANY
REGISTRABLE SECURITIES.


4.             REGISTRATION EXPENSES. ALL FEES AND EXPENSES INCIDENT TO THE
PERFORMANCE OF OR COMPLIANCE WITH THIS AGREEMENT BY THE COMPANY SHALL BE BORNE
BY THE COMPANY WHETHER OR NOT ANY REGISTRABLE SECURITIES ARE SOLD PURSUANT TO A
REGISTRATION STATEMENT. THE FEES AND EXPENSES REFERRED TO IN THE FOREGOING
SENTENCE SHALL INCLUDE, WITHOUT LIMITATION, (I) ALL REGISTRATION AND FILING FEES
(INCLUDING, WITHOUT LIMITATION, FEES AND EXPENSES (A) WITH RESPECT TO FILINGS
REQUIRED TO BE MADE WITH ANY TRADING MARKET ON WHICH THE COMMON STOCK IS THEN
LISTED FOR TRADING, AND (B) IN COMPLIANCE WITH APPLICABLE STATE SECURITIES OR
BLUE SKY LAWS), (II) PRINTING EXPENSES (INCLUDING, WITHOUT LIMITATION, EXPENSES
OF PRINTING CERTIFICATES FOR REGISTRABLE SECURITIES AND OF PRINTING PROSPECTUSES
IF THE PRINTING OF PROSPECTUSES IS REASONABLY REQUESTED BY THE HOLDERS OF A
MAJORITY OF THE REGISTRABLE SECURITIES INCLUDED IN THE REGISTRATION STATEMENT),
(III) MESSENGER, TELEPHONE AND DELIVERY EXPENSES, (IV) FEES AND DISBURSEMENTS OF
COUNSEL FOR THE COMPANY, (V) SECURITIES ACT LIABILITY INSURANCE, IF THE COMPANY
SO DESIRES SUCH INSURANCE AND (VI) FEES AND EXPENSES OF ALL OTHER PERSONS
RETAINED BY THE COMPANY IN CONNECTION WITH THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT. IN ADDITION, THE COMPANY SHALL BE RESPONSIBLE
FOR ALL OF ITS INTERNAL EXPENSES INCURRED IN CONNECTION WITH THE CONSUMMATION OF
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION,
ALL SALARIES AND EXPENSES OF ITS OFFICERS AND EMPLOYEES PERFORMING LEGAL OR
ACCOUNTING DUTIES), THE EXPENSE OF ANY ANNUAL AUDIT AND THE FEES AND EXPENSES
INCURRED IN CONNECTION WITH THE LISTING OF THE REGISTRABLE SECURITIES ON ANY
SECURITIES EXCHANGE AS REQUIRED HEREUNDER. IN NO EVENT SHALL THE COMPANY BE
RESPONSIBLE FOR ANY BROKER OR SIMILAR COMMISSIONS OR, EXCEPT TO THE EXTENT
PROVIDED FOR IN THE TRANSACTION DOCUMENTS, ANY LEGAL FEES OR OTHER COSTS OF THE
HOLDERS.


5.             INDEMNIFICATION.


(A)           INDEMNIFICATION BY THE COMPANY. THE COMPANY SHALL, NOTWITHSTANDING
ANY TERMINATION OF THIS AGREEMENT, INDEMNIFY AND HOLD HARMLESS EACH HOLDER, THE
OFFICERS, DIRECTORS, AGENTS, INVESTMENT ADVISORS, PARTNERS, MEMBERS AND
EMPLOYEES OF EACH OF THEM, EACH PERSON WHO CONTROLS ANY SUCH HOLDER (WITHIN THE
MEANING OF SECTION 15 OF THE SECURITIES ACT OR SECTION 20 OF THE EXCHANGE ACT)
AND THE OFFICERS, DIRECTORS, AGENTS AND EMPLOYEES OF EACH SUCH CONTROLLING
PERSON, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, FROM AND AGAINST ANY
AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES, COSTS (INCLUDING, WITHOUT
LIMITATION, REASONABLE COSTS OF PREPARATION AND REASONABLE ATTORNEYS’ FEES) AND
EXPENSES (COLLECTIVELY, “LOSSES”), AS INCURRED, ARISING OUT OF OR RELATING TO
ANY UNTRUE OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT CONTAINED IN ANY
REGISTRATION STATEMENT, ANY PROSPECTUS OR ANY FORM OF PROSPECTUS OR IN ANY
AMENDMENT OR SUPPLEMENT THERETO OR IN ANY PRELIMINARY PROSPECTUS, OR ARISING OUT
OF OR RELATING TO ANY OMISSION OR ALLEGED OMISSION OF A MATERIAL FACT REQUIRED
TO BE STATED THEREIN OR NECESSARY TO MAKE THE

9


--------------------------------------------------------------------------------





STATEMENTS THEREIN (IN THE CASE OF ANY PROSPECTUS OR FORM OF PROSPECTUS OR
SUPPLEMENT THERETO, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE)
NOT MISLEADING, EXCEPT TO THE EXTENT, BUT ONLY TO THE EXTENT, THAT (1) SUCH
UNTRUE STATEMENTS OR OMISSIONS ARE BASED SOLELY UPON INFORMATION REGARDING SUCH
HOLDER FURNISHED IN WRITING TO THE COMPANY BY SUCH HOLDER EXPRESSLY FOR USE
THEREIN, OR TO THE EXTENT THAT SUCH INFORMATION RELATES TO SUCH HOLDER OR SUCH
HOLDER’S PROPOSED METHOD OF DISTRIBUTION OF REGISTRABLE SECURITIES AND WAS
REVIEWED AND EXPRESSLY APPROVED IN WRITING BY SUCH HOLDER EXPRESSLY FOR USE IN
THE REGISTRATION STATEMENT, SUCH PROSPECTUS OR SUCH FORM OF PROSPECTUS OR IN ANY
AMENDMENT OR SUPPLEMENT THERETO (IT BEING UNDERSTOOD THAT THE HOLDER HAS
APPROVED ANNEX A HERETO FOR THIS PURPOSE) OR (2) IN THE CASE OF AN OCCURRENCE OF
AN EVENT OF THE TYPE SPECIFIED IN SECTION 3(C)(II)-(V), THE USE BY SUCH HOLDER
OF AN OUTDATED OR DEFECTIVE PROSPECTUS AFTER THE COMPANY HAS NOTIFIED SUCH
HOLDER IN WRITING THAT THE PROSPECTUS IS OUTDATED OR DEFECTIVE AND PRIOR TO THE
RECEIPT BY SUCH HOLDER OF AN ADVICE OR AN AMENDED OR SUPPLEMENTED PROSPECTUS,
BUT ONLY IF AND TO THE EXTENT THAT FOLLOWING THE RECEIPT OF THE ADVICE OR THE
AMENDED OR SUPPLEMENTED PROSPECTUS THE MISSTATEMENT OR OMISSION GIVING RISE TO
SUCH LOSS WOULD HAVE BEEN CORRECTED. THE COMPANY SHALL NOTIFY THE HOLDERS
PROMPTLY OF THE INSTITUTION, THREAT OR ASSERTION OF ANY PROCEEDING OF WHICH THE
COMPANY IS AWARE IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.


(B)           INDEMNIFICATION BY HOLDERS. EACH HOLDER SHALL, SEVERALLY AND NOT
JOINTLY, INDEMNIFY AND HOLD HARMLESS THE COMPANY, ITS DIRECTORS, OFFICERS,
AGENTS AND EMPLOYEES, EACH PERSON WHO CONTROLS THE COMPANY (WITHIN THE MEANING
OF SECTION 15 OF THE SECURITIES ACT AND SECTION 20 OF THE EXCHANGE ACT), AND THE
DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES OF SUCH CONTROLLING PERSONS, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, FROM AND AGAINST ALL LOSSES, AS
INCURRED, ARISING SOLELY OUT OF OR BASED SOLELY UPON: (X) SUCH HOLDER’S FAILURE
TO COMPLY WITH THE PROSPECTUS DELIVERY REQUIREMENTS OF THE SECURITIES ACT OR
(Y) ANY UNTRUE STATEMENT OF A MATERIAL FACT CONTAINED IN ANY REGISTRATION
STATEMENT, ANY PROSPECTUS, OR ANY FORM OF PROSPECTUS, OR IN ANY AMENDMENT OR
SUPPLEMENT THERETO, OR ARISING SOLELY OUT OF OR BASED SOLELY UPON ANY OMISSION
OF A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE
STATEMENTS THEREIN NOT MISLEADING TO THE EXTENT, BUT ONLY TO THE EXTENT THAT,
(1) SUCH UNTRUE STATEMENTS OR OMISSIONS ARE BASED SOLELY UPON INFORMATION
REGARDING SUCH HOLDER FURNISHED IN WRITING TO THE COMPANY BY SUCH HOLDER
EXPRESSLY FOR USE THEREIN, OR TO THE EXTENT THAT SUCH INFORMATION RELATES TO
SUCH HOLDER OR SUCH HOLDER’S PROPOSED METHOD OF DISTRIBUTION OF REGISTRABLE
SECURITIES AND WAS REVIEWED AND EXPRESSLY APPROVED IN WRITING BY SUCH HOLDER
EXPRESSLY FOR USE IN THE REGISTRATION STATEMENT (IT BEING UNDERSTOOD THAT THE
HOLDER HAS APPROVED ANNEX A HERETO FOR THIS PURPOSE), SUCH PROSPECTUS OR SUCH
FORM OF PROSPECTUS OR IN ANY AMENDMENT OR SUPPLEMENT THERETO OR (2) IN THE CASE
OF AN OCCURRENCE OF AN EVENT OF THE TYPE SPECIFIED IN SECTION 3(C)(II)-(V), THE
USE BY SUCH HOLDER OF AN OUTDATED OR DEFECTIVE PROSPECTUS AFTER THE COMPANY HAS
NOTIFIED SUCH HOLDER IN WRITING THAT THE PROSPECTUS IS OUTDATED OR  DEFECTIVE
AND PRIOR TO THE RECEIPT BY SUCH HOLDER OF AN ADVICE OR AN AMENDED OR
SUPPLEMENTED PROSPECTUS, BUT ONLY IF AND TO THE EXTENT THAT FOLLOWING THE
RECEIPT OF THE ADVICE OR THE AMENDED OR SUPPLEMENTED PROSPECTUS THE MISSTATEMENT
OR OMISSION GIVING RISE TO SUCH LOSS WOULD HAVE BEEN CORRECTED. IN NO EVENT
SHALL THE LIABILITY OF ANY SELLING HOLDER HEREUNDER BE GREATER IN AMOUNT THAN
THE DOLLAR AMOUNT OF THE NET PROCEEDS RECEIVED BY SUCH HOLDER UPON THE SALE OF
THE REGISTRABLE SECURITIES GIVING RISE TO SUCH INDEMNIFICATION OBLIGATION.


(C)           CONDUCT OF INDEMNIFICATION PROCEEDINGS. IF ANY PROCEEDING SHALL BE
BROUGHT OR ASSERTED AGAINST ANY PERSON ENTITLED TO INDEMNITY HEREUNDER (AN
“INDEMNIFIED

10


--------------------------------------------------------------------------------





PARTY”), SUCH INDEMNIFIED PARTY SHALL PROMPTLY NOTIFY THE PERSON FROM WHOM
INDEMNITY IS SOUGHT (THE “INDEMNIFYING PARTY”) IN WRITING, AND THE INDEMNIFYING
PARTY SHALL ASSUME THE DEFENSE THEREOF, INCLUDING THE EMPLOYMENT OF COUNSEL
REASONABLY SATISFACTORY TO THE INDEMNIFIED PARTY AND THE PAYMENT OF ALL FEES AND
EXPENSES INCURRED IN CONNECTION WITH DEFENSE THEREOF; PROVIDED, THAT THE FAILURE
OF ANY INDEMNIFIED PARTY TO GIVE SUCH NOTICE SHALL NOT RELIEVE THE INDEMNIFYING
PARTY OF ITS OBLIGATIONS OR LIABILITIES PURSUANT TO THIS AGREEMENT, EXCEPT (AND
ONLY) TO THE EXTENT THAT IT SHALL BE FINALLY DETERMINED BY A COURT OF COMPETENT
JURISDICTION (WHICH DETERMINATION IS NOT SUBJECT TO APPEAL OR FURTHER REVIEW)
THAT SUCH FAILURE SHALL HAVE PROXIMATELY AND MATERIALLY ADVERSELY PREJUDICED THE
INDEMNIFYING PARTY.

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless:  (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest is likely to exist if the same counsel
were to represent such Indemnified Party and the Indemnifying Party (in which
case, if such Indemnified Party notifies the Indemnifying Party in writing that
it elects to employ separate counsel at the expense of the Indemnifying Party,
the Indemnifying Party shall not have the right to assume the defense thereof
and such counsel shall be at the expense of the Indemnifying Party). The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld. No Indemnifying Party shall, without the prior written consent of the
Indemnified Party, effect any settlement of any pending Proceeding in respect of
which any Indemnified Party is a party, unless such settlement includes an
unconditional release of such Indemnified Party from all liability on claims
that are the subject matter of such Proceeding.

All fees and expenses of the Indemnified Party (including reasonable fees and
expenses to the extent incurred in connection with investigating or preparing to
defend such Proceeding in a manner not inconsistent with this Section) shall be
paid to the Indemnified Party, as incurred, within ten Trading Days of written
notice thereof to the Indemnifying Party (regardless of whether it is ultimately
determined that an Indemnified Party is not entitled to indemnification
hereunder; provided, that the Indemnifying Party may require such Indemnified
Party to undertake to reimburse all such fees and expenses to the extent it is
finally judicially determined that such Indemnified Party is not entitled to
indemnification hereunder).


(D)           CONTRIBUTION. IF A CLAIM FOR INDEMNIFICATION UNDER SECTION 5(A) OR
5(B) IS UNAVAILABLE TO AN INDEMNIFIED PARTY (BY REASON OF PUBLIC POLICY OR
OTHERWISE), THEN EACH INDEMNIFYING PARTY, IN LIEU OF INDEMNIFYING SUCH
INDEMNIFIED PARTY, SHALL CONTRIBUTE TO THE AMOUNT PAID OR PAYABLE BY SUCH
INDEMNIFIED PARTY AS A RESULT OF SUCH LOSSES, IN SUCH PROPORTION AS IS
APPROPRIATE TO REFLECT THE RELATIVE FAULT OF THE INDEMNIFYING PARTY AND
INDEMNIFIED PARTY IN CONNECTION WITH THE ACTIONS, STATEMENTS OR OMISSIONS THAT
RESULTED IN SUCH LOSSES AS WELL AS ANY OTHER RELEVANT EQUITABLE CONSIDERATIONS.
THE RELATIVE FAULT OF SUCH INDEMNIFYING PARTY AND INDEMNIFIED PARTY SHALL BE
DETERMINED BY REFERENCE TO, AMONG OTHER THINGS, WHETHER ANY ACTION IN

11


--------------------------------------------------------------------------------





QUESTION, INCLUDING ANY UNTRUE OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT OR
OMISSION OR ALLEGED OMISSION OF A MATERIAL FACT, HAS BEEN TAKEN OR MADE BY, OR
RELATES TO INFORMATION SUPPLIED BY, SUCH INDEMNIFYING PARTY OR INDEMNIFIED
PARTY, AND THE PARTIES’ RELATIVE INTENT, KNOWLEDGE, ACCESS TO INFORMATION AND
OPPORTUNITY TO CORRECT OR PREVENT SUCH ACTION, STATEMENT OR OMISSION. THE AMOUNT
PAID OR PAYABLE BY A PARTY AS A RESULT OF ANY LOSSES SHALL BE DEEMED TO INCLUDE,
SUBJECT TO THE LIMITATIONS SET FORTH IN SECTION 5(C), ANY REASONABLE ATTORNEYS’
OR OTHER REASONABLE FEES OR EXPENSES INCURRED BY SUCH PARTY IN CONNECTION WITH
ANY PROCEEDING TO THE EXTENT SUCH PARTY WOULD HAVE BEEN INDEMNIFIED FOR SUCH
FEES OR EXPENSES IF THE INDEMNIFICATION PROVIDED FOR IN THIS SECTION WAS
AVAILABLE TO SUCH PARTY IN ACCORDANCE WITH ITS TERMS.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 5(d), no Holder shall be required
to contribute, in the aggregate, any amount in excess of the amount by which the
proceeds actually received by such Holder from the sale of the Registrable
Securities subject to the Proceeding exceeds the amount of any damages that such
Holder has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission.

The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.


6.             MISCELLANEOUS.


(A)           REMEDIES. IN THE EVENT OF A BREACH BY THE COMPANY OR BY A HOLDER,
OF ANY OF THEIR OBLIGATIONS UNDER THIS AGREEMENT, EACH HOLDER OR THE COMPANY, AS
THE CASE MAY BE, IN ADDITION TO BEING ENTITLED TO EXERCISE ALL RIGHTS GRANTED BY
LAW AND UNDER THIS AGREEMENT, INCLUDING RECOVERY OF DAMAGES, WILL BE ENTITLED TO
SPECIFIC PERFORMANCE OF ITS RIGHTS UNDER THIS AGREEMENT. THE COMPANY AND EACH
HOLDER AGREE THAT MONETARY DAMAGES WOULD NOT PROVIDE ADEQUATE COMPENSATION FOR
ANY LOSSES INCURRED BY REASON OF A BREACH BY IT OF ANY OF THE PROVISIONS OF THIS
AGREEMENT AND HEREBY FURTHER AGREES THAT, IN THE EVENT OF ANY ACTION FOR
SPECIFIC PERFORMANCE IN RESPECT OF SUCH BREACH, IT SHALL WAIVE THE DEFENSE THAT
A REMEDY AT LAW WOULD BE ADEQUATE.


(B)           NO PIGGYBACK ON REGISTRATIONS. EXCEPT AS AND TO THE EXTENT
SPECIFIED IN SCHEDULE 3.1(V) TO THE PURCHASE AGREEMENT, NEITHER THE COMPANY NOR
ANY OF ITS SECURITY HOLDERS (OTHER THAN THE HOLDERS IN SUCH CAPACITY PURSUANT
HERETO) MAY INCLUDE SECURITIES OF THE COMPANY IN A REGISTRATION STATEMENT OTHER
THAN THE REGISTRABLE SECURITIES, AND THE COMPANY SHALL NOT DURING THE
EFFECTIVENESS PERIOD ENTER INTO ANY AGREEMENT PROVIDING ANY SUCH RIGHT TO ANY OF
ITS SECURITY HOLDERS.


(C)           COMPLIANCE. EACH HOLDER COVENANTS AND AGREES THAT IT WILL COMPLY
WITH THE PROSPECTUS DELIVERY REQUIREMENTS OF THE SECURITIES ACT AS APPLICABLE TO
IT IN CONNECTION WITH SALES OF REGISTRABLE SECURITIES PURSUANT TO THE
REGISTRATION STATEMENT.

12


--------------------------------------------------------------------------------





(D)           DISCONTINUED DISPOSITION. EACH HOLDER AGREES BY ITS ACQUISITION OF
SUCH REGISTRABLE SECURITIES THAT, UPON RECEIPT OF A NOTICE FROM THE COMPANY OF
THE OCCURRENCE OF ANY EVENT OF THE KIND DESCRIBED IN SECTION 3(C), SUCH HOLDER
WILL FORTHWITH DISCONTINUE DISPOSITION OF SUCH REGISTRABLE SECURITIES UNDER THE
REGISTRATION STATEMENT UNTIL SUCH HOLDER’S RECEIPT OF THE COPIES OF THE
SUPPLEMENTED PROSPECTUS AND/OR AMENDED REGISTRATION STATEMENT OR UNTIL IT IS
ADVISED IN WRITING (THE “ADVICE”) BY THE COMPANY THAT THE USE OF THE APPLICABLE
PROSPECTUS MAY BE RESUMED, AND, IN EITHER CASE, HAS RECEIVED COPIES OF ANY
ADDITIONAL OR SUPPLEMENTAL FILINGS THAT ARE INCORPORATED OR DEEMED TO BE
INCORPORATED BY REFERENCE IN SUCH PROSPECTUS OR REGISTRATION STATEMENT. THE
COMPANY MAY PROVIDE APPROPRIATE STOP ORDERS TO ENFORCE THE PROVISIONS OF THIS
PARAGRAPH.


(E)           PIGGY-BACK REGISTRATIONS. IF AT ANY TIME DURING THE EFFECTIVENESS
PERIOD  THERE IS NOT AN EFFECTIVE REGISTRATION STATEMENT COVERING ALL OF THE
REGISTRABLE SECURITIES AND THE COMPANY SHALL DETERMINE TO PREPARE AND FILE WITH
THE COMMISSION A REGISTRATION STATEMENT RELATING TO AN OFFERING FOR ITS OWN
ACCOUNT OR THE ACCOUNT OF OTHERS UNDER THE SECURITIES ACT OF ANY OF ITS EQUITY
SECURITIES, OTHER THAN ON FORM S-4 OR FORM S-8 (EACH AS PROMULGATED UNDER THE
SECURITIES ACT) OR THEIR THEN EQUIVALENTS RELATING TO EQUITY SECURITIES TO BE
ISSUED SOLELY IN CONNECTION WITH ANY ACQUISITION OF ANY ENTITY OR BUSINESS OR
EQUITY SECURITIES ISSUABLE IN CONNECTION WITH STOCK OPTION OR OTHER EMPLOYEE
BENEFIT PLANS, THEN THE COMPANY SHALL SEND TO EACH HOLDER WRITTEN NOTICE OF SUCH
DETERMINATION AND, IF WITHIN FIFTEEN DAYS AFTER RECEIPT OF SUCH NOTICE, ANY SUCH
HOLDER SHALL SO REQUEST IN WRITING, THE COMPANY SHALL INCLUDE IN SUCH
REGISTRATION STATEMENT ALL OR ANY PART OF SUCH REGISTRABLE SECURITIES SUCH
HOLDER REQUESTS TO BE REGISTERED, SUBJECT TO CUSTOMARY UNDERWRITER CUTBACKS
APPLICABLE TO ALL HOLDERS OF REGISTRATION RIGHTS; PROVIDED, HOWEVER, THAT, THE
COMPANY SHALL NOT BE REQUIRED TO REGISTER ANY REGISTRABLE SECURITIES PURSUANT TO
THIS SECTION 6(E) THAT ARE ELIGIBLE FOR RESALE PURSUANT TO
RULE 144(K) PROMULGATED UNDER THE SECURITIES ACT OR THAT ARE THE SUBJECT OF A
THEN EFFECTIVE REGISTRATION STATEMENT.


(F)            AMENDMENTS AND WAIVERS. THE PROVISIONS OF THIS AGREEMENT,
INCLUDING THE PROVISIONS OF THIS SECTION 6(F), MAY NOT BE AMENDED, MODIFIED OR
SUPPLEMENTED, AND WAIVERS OR CONSENTS TO DEPARTURES FROM THE PROVISIONS HEREOF
MAY NOT BE GIVEN, UNLESS THE SAME SHALL BE IN WRITING AND SIGNED BY THE COMPANY
AND THE REQUIRED HOLDERS. NOTWITHSTANDING THE FOREGOING, A WAIVER OR CONSENT TO
DEPART FROM THE PROVISIONS HEREOF WITH RESPECT TO A MATTER THAT RELATES
EXCLUSIVELY TO THE RIGHTS OF CERTAIN HOLDERS AND THAT DOES NOT DIRECTLY OR
INDIRECTLY AFFECT THE RIGHTS OF OTHER HOLDERS MAY BE GIVEN BY HOLDERS OF AT
LEAST A MAJORITY OF THE REGISTRABLE SECURITIES TO WHICH SUCH WAIVER OR CONSENT
RELATES.


(G)           NOTICES. ANY AND ALL NOTICES OR OTHER COMMUNICATIONS OR DELIVERIES
REQUIRED OR PERMITTED TO BE PROVIDED HEREUNDER SHALL BE IN WRITING AND SHALL BE
DEEMED GIVEN AND EFFECTIVE ON THE EARLIEST OF (A) THE DATE OF TRANSMISSION, IF
SUCH NOTICE OR COMMUNICATION IS DELIVERED VIA FACSIMILE (PROVIDED THE SENDER
RECEIVES A MACHINE-GENERATED CONFIRMATION OF SUCCESSFUL TRANSMISSION) AT THE
FACSIMILE NUMBER SPECIFIED IN THIS SECTION PRIOR TO 6:30 P.M. (NEW YORK CITY
TIME) ON A TRADING DAY, (B) THE NEXT TRADING DAY AFTER THE DATE OF TRANSMISSION,
IF SUCH NOTICE OR COMMUNICATION IS DELIVERED VIA FACSIMILE AT THE FACSIMILE
NUMBER SPECIFIED IN THIS SECTION ON A DAY THAT IS NOT A TRADING DAY OR LATER
THAN 6:30 P.M. (NEW YORK CITY TIME) ON ANY TRADING DAY, (C) THE TRADING DAY
FOLLOWING THE DATE OF MAILING, IF SENT BY U.S. NATIONALLY

13


--------------------------------------------------------------------------------





RECOGNIZED OVERNIGHT COURIER SERVICE, OR (D) UPON ACTUAL RECEIPT BY THE PARTY TO
WHOM SUCH NOTICE IS REQUIRED TO BE GIVEN. THE ADDRESS FOR SUCH NOTICES AND
COMMUNICATIONS SHALL BE AS FOLLOWS:

If to the Company:

 

Microfield Group, Inc.

 

 

111 Southwest Columbia, Suite 400

 

 

Portland, Oregon 97201

 

 

Facsimile: (503) 419-3333

 

 

Attention: Chief Executive Officer

 

 

 

With a copy to:

 

Sichenzia Ross Friedman Ference LLP

 

 

1065 Avenue of the Americas, 21st Floor

 

 

New York, NY 10018

 

 

Facsimile: (212) 930-9725

 

 

Attention: Jeffrey Fessler, Esq.

 

 

 

If to a Investor:

 

To the address set forth under such Investor’s name on the signature
pages hereto.

 

 

 

If to Legal Counsel:

 

Schulte Roth & Zabel LLP

 

 

919 Third Avenue

 

 

New York, New York 10022

 

 

Facsimile: (212) 593-5955

 

 

Attention: Eleazer Klein, Esq.

 

 

 

If to any other Person who is then the registered Holder:

 

 

To the address of such Holder as it appears in the stock transfer books of the
Company

 

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.


(H)           SUCCESSORS AND ASSIGNS. THIS AGREEMENT SHALL INURE TO THE BENEFIT
OF AND BE BINDING UPON THE SUCCESSORS AND PERMITTED ASSIGNS OF EACH OF THE
PARTIES AND SHALL INURE TO THE BENEFIT OF EACH HOLDER. THE COMPANY MAY NOT
ASSIGN ITS RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF
EACH HOLDER. EACH HOLDER MAY ASSIGN THEIR RESPECTIVE RIGHTS HEREUNDER IN THE
MANNER AND TO THE PERSONS AS PERMITTED UNDER THE PURCHASE AGREEMENT.


(I)            EXECUTION AND COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED IN ANY
NUMBER OF COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED SHALL BE DEEMED TO BE AN
ORIGINAL AND, ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME
AGREEMENT. IN THE EVENT THAT ANY SIGNATURE IS DELIVERED BY FACSIMILE
TRANSMISSION, SUCH SIGNATURE SHALL CREATE A VALID BINDING OBLIGATION OF THE
PARTY EXECUTING (OR ON WHOSE BEHALF SUCH SIGNATURE IS EXECUTED) THE SAME WITH
THE SAME FORCE AND EFFECT AS IF SUCH FACSIMILE SIGNATURE WERE THE ORIGINAL
THEREOF.


(J)            GOVERNING LAW. ALL QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
NEW YORK, WITHOUT REGARD TO THE

14


--------------------------------------------------------------------------------





PRINCIPLES OF CONFLICTS OF LAW THEREOF. EACH PARTY AGREES THAT ALL PROCEEDINGS
CONCERNING THE INTERPRETATIONS, ENFORCEMENT AND DEFENSE OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT (WHETHER BROUGHT AGAINST A PARTY HERETO OR ITS
RESPECTIVE AFFILIATES, EMPLOYEES OR AGENTS) WILL BE COMMENCED IN THE NEW YORK
COURTS. EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE NEW YORK COURTS FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY
OR DISCUSSED HEREIN, AND HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN
ANY PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION
OF ANY NEW YORK COURT, OR THAT SUCH PROCEEDING HAS BEEN COMMENCED IN AN IMPROPER
OR INCONVENIENT FORUM. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES PERSONAL
SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY SUCH PROCEEDING
BY MAILING A COPY THEREOF VIA REGISTERED OR CERTIFIED MAIL OR OVERNIGHT DELIVERY
(WITH EVIDENCE OF DELIVERY) TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES
TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD
AND SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF. NOTHING CONTAINED HEREIN
SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER
PERMITTED BY LAW. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY. IF EITHER PARTY SHALL COMMENCE A PROCEEDING TO ENFORCE ANY
PROVISIONS OF THIS AGREEMENT, THEN THE PREVAILING PARTY IN SUCH PROCEEDING SHALL
BE REIMBURSED BY THE OTHER PARTY FOR ITS ATTORNEY’S FEES AND OTHER COSTS AND
EXPENSES INCURRED WITH THE INVESTIGATION, PREPARATION AND PROSECUTION OF SUCH
PROCEEDING.


(K)           CUMULATIVE REMEDIES. THE REMEDIES PROVIDED HEREIN ARE CUMULATIVE
AND NOT EXCLUSIVE OF ANY REMEDIES PROVIDED BY LAW.


(L)            SEVERABILITY. IF ANY TERM, PROVISION, COVENANT OR RESTRICTION OF
THIS AGREEMENT IS HELD BY A COURT OF COMPETENT JURISDICTION TO BE INVALID,
ILLEGAL, VOID OR UNENFORCEABLE, THE REMAINDER OF THE TERMS, PROVISIONS,
COVENANTS AND RESTRICTIONS SET FORTH HEREIN SHALL REMAIN IN FULL FORCE AND
EFFECT AND SHALL IN NO WAY BE AFFECTED, IMPAIRED OR INVALIDATED, AND THE PARTIES
HERETO SHALL USE THEIR REASONABLE EFFORTS TO FIND AND EMPLOY AN ALTERNATIVE
MEANS TO ACHIEVE THE SAME OR SUBSTANTIALLY THE SAME RESULT AS THAT CONTEMPLATED
BY SUCH TERM, PROVISION, COVENANT OR RESTRICTION. IT IS HEREBY STIPULATED AND
DECLARED TO BE THE INTENTION OF THE PARTIES THAT THEY WOULD HAVE EXECUTED THE
REMAINING TERMS, PROVISIONS, COVENANTS AND RESTRICTIONS WITHOUT INCLUDING ANY OF
SUCH THAT MAY BE HEREAFTER DECLARED INVALID, ILLEGAL, VOID OR UNENFORCEABLE.


(M)          HEADINGS. THE HEADINGS IN THIS AGREEMENT ARE FOR CONVENIENCE OF
REFERENCE ONLY AND SHALL NOT LIMIT OR OTHERWISE AFFECT THE MEANING HEREOF.


(N)           INDEPENDENT NATURE OF INVESTORS’ OBLIGATIONS AND RIGHTS. THE
OBLIGATIONS OF EACH INVESTOR UNDER THIS AGREEMENT ARE SEVERAL AND NOT JOINT WITH
THE OBLIGATIONS OF EACH OTHER INVESTOR, AND NO INVESTOR SHALL BE RESPONSIBLE IN
ANY WAY FOR THE PERFORMANCE OF THE OBLIGATIONS OF ANY OTHER INVESTOR UNDER THIS
AGREEMENT. NOTHING CONTAINED HEREIN OR IN ANY TRANSACTION DOCUMENT, AND NO
ACTION TAKEN BY ANY INVESTOR PURSUANT THERETO, SHALL BE DEEMED TO CONSTITUTE THE
INVESTORS AS A PARTNERSHIP, AN ASSOCIATION, A JOINT VENTURE OR ANY OTHER KIND OF
ENTITY, OR CREATE A PRESUMPTION THAT THE INVESTORS ARE IN ANY WAY ACTING IN
CONCERT OR AS A GROUP WITH RESPECT TO SUCH OBLIGATIONS OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT. EACH INVESTOR
ACKNOWLEDGES THAT NO OTHER INVESTOR WILL BE ACTING AS AGENT OF SUCH INVESTOR IN
ENFORCING ITS RIGHTS UNDER THIS AGREEMENT. EACH INVESTOR SHALL BE ENTITLED TO

15


--------------------------------------------------------------------------------





INDEPENDENTLY PROTECT AND ENFORCE ITS RIGHTS, INCLUDING WITHOUT LIMITATION THE
RIGHTS ARISING OUT OF THIS AGREEMENT, AND IT SHALL NOT BE NECESSARY FOR ANY
OTHER INVESTOR TO BE JOINED AS AN ADDITIONAL PARTY IN ANY PROCEEDING FOR SUCH
PURPOSE. THE COMPANY ACKNOWLEDGES THAT EACH OF THE INVESTORS HAS BEEN PROVIDED
WITH THE SAME REGISTRATION RIGHTS AGREEMENT FOR THE PURPOSE OF CLOSING A
TRANSACTION WITH MULTIPLE INVESTORS AND NOT BECAUSE IT WAS REQUIRED OR REQUESTED
TO DO SO BY ANY INVESTOR.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES TO FOLLOW]

 

16


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

MICROFIELD GROUP, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

Title:

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES OF INVESTORS TO FOLLOW]

 

17


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

NAME OF INVESTING ENTITY

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

ADDRESS FOR NOTICE

 

 

 

 

 

c/o:

 

 

 

 

 

Street:

 

 

 

 

 

 

City/State/Zip:

 

 

 

 

 

 

Attention:

 

 

 

 

 

 

Tel:

 

 

 

 

 

 

Fax:

 

 

 

 

 

 

Email:

 

 

18


--------------------------------------------------------------------------------




 

Annex A

Plan of Distribution

The Selling Stockholders and any of their pledgees, donees, transferees,
assignees and successors-in-interest may, from time to time, sell any or all of
their shares of Common Stock on any stock exchange, market or trading facility
on which the shares are traded or in private transactions. These sales may be at
fixed or negotiated prices. The Selling Stockholders may use any one or more of
the following methods when selling shares:

·                  ordinary brokerage transactions and transactions in which the
broker-dealer solicits Investors;

·                  block trades in which the broker-dealer will attempt to sell
the shares as agent but may position and resell a portion of the block as
principal to facilitate the transaction;

·                  purchases by a broker-dealer as principal and resale by the
broker-dealer for its account;

·                  an exchange distribution in accordance with the rules of the
applicable exchange;

·                  privately negotiated transactions;

·                  to cover short sales made after the date that this
Registration Statement is declared effective by the Commission;

·                  through the writing or settlement of options or other hedging
transactions, whether through an options exchange or otherwise;

·                  broker-dealers may agree with the Selling Stockholders to
sell a specified number of such shares at a stipulated price per share;

·                  a combination of any such methods of sale; and

·                  any other method permitted pursuant to applicable law.

The Selling Stockholders may also sell shares under Rule 144 under the
Securities Act, if available, rather than under this prospectus.

Broker-dealers engaged by the Selling Stockholders may arrange for other
brokers-dealers to participate in sales. Broker-dealers may receive commissions
or discounts from the Selling Stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated. The Selling Stockholders do not expect these commissions and
discounts to exceed what is customary in the types of transactions involved.

The Selling Stockholders may from time to time pledge or grant a security
interest in some or all of the Shares owned by them and, if they default in the
performance of their secured obligations, the pledgees or secured parties may
offer and sell shares of Common Stock from time to time under this prospectus,
or under an amendment to this prospectus under Rule 424(b)(3) or other
applicable provision of the Securities Act of 1933 amending the list of selling

19


--------------------------------------------------------------------------------




 

stockholders to include the pledgee, transferee or other successors in interest
as selling stockholders under this prospectus.

In connection with the sale of our common stock or interests therein, the
selling stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume. The selling
stockholders may also sell shares of our common stock short and if such short
sale shall take place after the date that this Registration Statement is
declared effective by the Commission, the selling stockholders may deliver these
securities to close out such short sales, or loan or pledge the common stock to
broker-dealers that in turn may sell these securities. The selling stockholders
may also enter into option or other transactions with broker-dealers or other
financial institutions or the creation of one or more derivative securities
which require the delivery to such broker-dealer or other financial institution
of shares offered by this prospectus, which shares such broker-dealer or other
financial institution may resell pursuant to this prospectus (as supplemented or
amended to reflect such transaction).

Upon the Company being notified in writing by a Selling Stockholder that any
material arrangement has been entered into with a broker-dealer for the sale of
Common Stock through a block trade, special offering, exchange distribution or
secondary distribution or a purchase by a broker or dealer, a supplement to this
prospectus will be filed, if required, pursuant to Rule 424(b) under the
Securities Act, disclosing (i) the name of each such Selling Stockholder and of
the participating broker-dealer(s), (ii) the number of shares involved,
(iii) the price at which such the shares of Common Stock were sold, (iv)the
commissions paid or discounts or concessions allowed to such broker-dealer(s),
where applicable, (v) that such broker-dealer(s) did not conduct any
investigation to verify the information set out or incorporated by reference in
this prospectus, and (vi) other facts material to the transaction. In addition,
upon the Company being notified in writing by a Selling Stockholder that a donee
or pledgee intends to sell more than 500 shares of Common Stock, a supplement to
this prospectus will be filed if then required in accordance with applicable
securities law.

The Selling Stockholders also may transfer the shares of Common Stock in other
circumstances, in which case the transferees, pledgees or other successors in
interest will be the selling beneficial owners for purposes of this prospectus.

The Selling Stockholders and any broker-dealers or agents that are involved in
selling the shares may be deemed to be “underwriters” within the meaning of the
Securities Act in connection with such sales. In such event, any commissions
received by such broker-dealers or agents and any profit on the resale of the
shares purchased by them may be deemed to be underwriting commissions or
discounts under the Securities Act. Discounts, concessions, commissions and
similar selling expenses, if any, that can be attributed to the sale of
Securities will be paid by the Selling Stockholder and/or the purchasers. Each
Selling Stockholder has represented and warranted to the Company that it
acquired the securities subject to this registration statement in the ordinary
course of such Selling Stockholder’s business and, at the time of its purchase
of such securities such Selling Stockholder had no agreements or understandings,
directly or indirectly, with any person to distribute any such securities.

20


--------------------------------------------------------------------------------




 

The Company has advised each Selling Stockholder that it may not use shares
registered on this Registration Statement to cover short sales of Common Stock
made prior to the date on which this Registration Statement shall have been
declared effective by the Commission. If a Selling Stockholder uses this
prospectus for any sale of the Common Stock, it will be subject to the
prospectus delivery requirements of the Securities Act. The Selling Stockholders
will be responsible to comply with the applicable provisions of the Securities
Act and Exchange Act, and the rules and regulations thereunder promulgated,
including, without limitation, Regulation M, as applicable to such Selling
Stockholders in connection with resales of their respective shares under this
Registration Statement.

The Company is required to pay all fees and expenses incident to the
registration of the shares, but the Company will not receive any proceeds from
the sale of the Common Stock. The Company has agreed to indemnify the Selling
Stockholders against certain losses, claims, damages and liabilities, including
liabilities under the Securities Act.

 

21


--------------------------------------------------------------------------------


Annex B

MICROFIELD GROUP, INC.

Selling Securityholder Notice and Questionnaire

The undersigned beneficial owner of common stock (the “Common Stock”), of
Microfield Group, Inc., an Oregon corporation (the “Company”) understands that
the Company has filed or intends to file with the Securities and Exchange
Commission (the “Commission”) a Registration Statement for the registration and
resale of the Registrable Securities, in accordance with the terms of the
Registration Rights Agreement, dated as of June [  ], 2006 (the “Registration
Rights Agreement”), among the Company and the Investors named therein. A copy of
the Registration Rights Agreement is available from the Company upon request at
the address set forth below. All capitalized terms used and not otherwise
defined herein shall have the meanings ascribed thereto in the Registration
Rights Agreement.

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:

QUESTIONNAIRE

1. Name.

(a)

Full Legal Name of Selling Securityholder

 

 

 

 

 

 

 

(b)

Full Legal Name of Registered Holder (if not the same as (a) above) through
which Registrable Securities Listed in Item 3 below are held:

 

 

 

 

 

 

 

(c)

Full Legal Name of Natural Control Person (which means a natural person who
directly or indirectly alone or with others has power to vote or dispose of the
securities covered by the questionnaire):

 

 

 

 

2. Address for Notices to Selling Securityholder:

 

 

Telephone:

 

 

22


--------------------------------------------------------------------------------




 

Fax:

 

Contact Person:

 

 

3. Beneficial Ownership of Registrable Securities:

Type and Principal Amount of Registrable Securities beneficially owned:

 

 

 

 

 

 

 

 

 

4. Broker-Dealer Status:

(a)

Are you a broker-dealer?

 

 

Yes  o     No  o

 

 

 

 

Note:

If yes, the Commission’s staff has indicated that you should be identified as an
underwriter in the Registration Statement.

 

 

 

 

(b)

Are you an affiliate of a broker-dealer?

 

 

Yes  o     No  o

 

 

 

 

(c)

If you are an affiliate of a broker-dealer, do you certify that you bought the
Registrable Securities in the ordinary course of business, and at the time of
the
purchase of the Registrable Securities to be resold, you had no agreements or
understandings, directly or indirectly, with any person to distribute the
Registrable
Securities?

 

 

Yes  o     No  o

 

 

 

 

Note:

If no, the Commission’s staff has indicated that you should be identified as an
underwriter in the Registration Statement.

 

5. Beneficial Ownership of Other Securities of the Company Owned by the Selling
Securityholder.

Except as set forth below in this Item 5, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the Registrable
Securities listed above in Item 3.

Type and Amount of Other Securities beneficially owned by the Selling
Securityholder:

 

 

 

 

 

 

 

 

 

23


--------------------------------------------------------------------------------




 

6. Relationships with the Company:

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.

State any exceptions here:

 

 

 

 

 

 

 

The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof and prior to the Effective Date for the Registration Statement.

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 6 and the inclusion of such
information in the Registration Statement and the related prospectus. The
undersigned understands that such information will be relied upon by the Company
in connection with the preparation or amendment of the Registration Statement
and the related prospectus.

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

Dated:

 

 

Beneficial Owner:

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

PLEASE FAX A COPY OF THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE, AND
RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:

[               ]

24


--------------------------------------------------------------------------------